Case: 14-3080      Document: 10      Page: 1     Filed: 05/01/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                RONALD NEAL BATDORF,
                      Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3080
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-11-0461-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Defense moves without opposition
 to reform the official caption to name the Merit Systems
 Protection Board (“Board”) as the proper respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 14-3080         Document: 10   Page: 2     Filed: 05/01/2014



 2                                   BATDORF   v. MSPB



 Board dismissed Ronald Neal Batdorf’s appeal for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
      The motion to reform the caption is granted. The re-
 vised official caption is reflected above. The Board should
 calculate the due date for its response brief from the date
 of filing of this order.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21